
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3186
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To reauthorize the Satellite Home Viewer
		  Extension and Reauthorization Act of 2004 through April 30, 2010, and for other
		  purposes.
	
	
		1.Short title; table of
			 contentsThis Act may be cited
			 as the Satellite Televison Extension
			 Act of 2010.
		2.Satellite Television Extension
			(a)Amendments to section 119 of title 17,
			 United States Code
				(1)In generalSection 119 of title 17, United States
			 Code, is amended—
					(A)in subsection (c)(1)(E), by striking
			 March 28, 2010 and inserting April 30, 2010;
			 and
					(B)in subsection (e), by striking March
			 28, 2010 and inserting April 30, 2010.
					(2)Termination of licenseSection 1003(a)(2)(A) of Public Law 111–118
			 is amended by striking March 28, 2010, and inserting
			 April 30, 2010 .
				(b)Amendments to Communications Act of
			 1934Section 325(b) of the
			 Communications Act of 1934 (47 U.S.C. 325(b)) is amended—
				(1)in paragraph (2)(C), by striking
			 March 28, 2010 and inserting April 30, 2010;
			 and
				(2)in paragraph (3)(C), by striking
			 March 29, 2010 each place it appears in clauses (ii) and (iii)
			 and inserting May 1, 2010.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
